 

 

Case 3:19-cv-00813-REP Document 8-1 Filed 11/24/19 Page lofi Pagel#* 55

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 3:19-CV-00813, ss, Case Name Chmura Economics & Analytics, LLC v. Lo
Party Represented by Applicant: Richard Lombardo

 

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

 

 

 

 

PERSONAL STATEMENT
FULL NAME (no initials, please) Christine Marie Cooper
Bar Identification Number 0079160 State OH
Firm Name Koehler Fitzgerald LLC
Firm Phone # 216-539-9370 Direct Dial # 216-539-0376 FAX # 316-916-4369

 

 

E-Mail Address ccooper@koehler.law
Office Mailing Address 1111 Superior Avenue East, Suite 2500, Cleveland, OH 44114

 

Name(s) of federal court(s) in which I have been admitted N.D.Ohio; $.D.Ohio; E.D.Mich; N.D.Indiana; $.D.indiana

 

{ certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

T hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court

and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

lam amnot a full-time employee of the United States of America, and if.so, request exemptign from the admission fee,

 
 

(Applicant’s Signature)

I, the undersigned, do certify that | am a member of the bar of this Court, not related to the applicant; that 1 know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have

examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hae vice.

 

 

 

Bee 0h alev [tg
(Signature) (Wate)
Thomas F “Past | / 27607
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The motion for admission is GRANTED or DENIED

 

(Judge’s Signature) (Date)

 
